Citation Nr: 0920601	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-39 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain prior to November 3, 2008.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain since November 3, 2008.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action by the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Reno, 
Nevada.  

In July 2008, the Board remanded the Veteran's increased 
rating claim to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C. for further evidentiary 
development.  Following completion of the requested actions, 
the AMC, in February 2009, granted an increased rating of 
20 percent, effective from November 3, 2008, for the 
service-connected lumbosacral strain.  As a complete grant of 
benefits was not awarded, the Veteran's appeal has been 
returned to the Board for further appellate review.  

In May 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Prior to November 3, 2008, the Veteran's 
service-connected lumbosacral strain was characterized by 
complaints of persistent pain with occasional flare-ups, and 
by objective evaluation findings of a slightly limited range 
of motion.  Symptoms such as forward flexion greater than 
30 degrees but less than 60 degrees, combined range of motion 
not greater than 120 degrees, muscle spasms, guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour (such as scoliosis, reversed lordosis, or abnormal 
kyphosis), or incapacitating episodes have not been shown.  

2.  Since November 3, 2008, the Veteran's service-connected 
lumbosacral strain has been characterized by objective 
complaints of severe and radiating pain with occasional 
flare-ups.  Subjective findings include lower back pain with 
less than full range of motion.  Forward flexion of thirty 
degrees or less, ankylosis, or incapacitating episodes have 
not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbosacral strain prior to November 3, 2008 are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5237, 5243 (2008).  

2.  The criteria for a rating in excess of 20 percent for a 
lumbosacral strain since November 3, 2008 are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, DCs 5237, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Finally, the CAVC has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Here, after 
the Veteran's claim was remanded by the Board in July 2008, 
he underwent a VA examination in November 2008.  Pursuant to 
that VA examination, the RO granted a rating of 20 percent 
for his low back disorder, effective November 3, 2008.  
Because the RO granted only a portion of the Veteran's 
increased rating claim since the Board's remand in July 2008, 
his appeal properly remains before the Board for its review.  

Entitlement to a Rating in Excess of 10 Percent Prior to 
November 3, 2008

At the time of his claim in December 2005, the Veteran was 
rated at 10 percent for his lumbosacral disability.  This 
claim was originally denied in a May 2006 rating decision, 
and a Notice of Disagreement was submitted one month later.  
In order to warrant a rating in excess of 10 percent for a 
lumbosacral strain, the evidence must show:

*	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; 
*	Combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; or 
*	Incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the 
past 12 months (all 20 percent under the applicable 
DCs).

38 C.F.R. § 4.71a, DCs 5237, 5243.  

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2008).  

Additionally, an "incapacitating episode" is "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Note 1, 
following DC 5243 (2008).  

Furthermore, any associated neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
shall be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2008).  

Here, the Board concludes that a rating in excess of 10 
percent prior to November 3, 2008 is not warranted.  First, 
at his VA examination in April 2006, the Veteran was able to 
display forward flexion of 82 degrees and a combined range of 
motion of 194 degrees.  As both of these factors indicate a 
range of motion greater than what is required for a rating in 
excess of 10 percent, an increased rating is not warranted on 
these bases.  

Next, concerning abnormal spinal contour, the Veteran's 
posture and gait were observed at the April 2006 VA 
examination to be intact, and his spinal contour was 
preserved.  Further, no muscle spasm was shown.  Therefore a 
rating in excess of 10 percent is not warranted on this 
basis.  

Moreover, the Veteran has not exhibited incapacitating 
episodes as contemplated by DC 5243.  At the VA examination 
in April 2006, he did state that he had flare-up type pain 
that occurred approximately once or twice a week, each of 
short duration.  However, the evidence does not indicate that 
these flare-ups of pain resulted in bed rest prescribed by a 
physician, and he usually treats such flare-ups with over the 
counter medication rather than professional treatment.  
Therefore, an increased rating is not warranted on this 
basis.  

Finally, the Veteran did not exhibit any neurologic 
abnormalities prior to November 3, 2008.  To the contrary, at 
his April 2006 VA examination, he exhibited no sensory 
deficit and no atrophy in his motor functioning.  Moreover, 
his deep tendon reflexes were normal.  Therefore, the 
evidence does not indicate that the Veteran had any 
neurologic symptomatology associated with his low back 
disability prior to November 3, 2008.

In sum, the Board concludes that the evidence of record 
indicates that a rating in excess of 10 percent prior to 
November 3, 2008 is not warranted.  In reaching this 
conclusion, the Board has considered the extent of any 
functional loss experienced by the Veteran during flare-ups 
of his low back pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  
Although, prior to November 3, 2008, some limitation of his 
lumbar spine was shown, examination also demonstrated no 
atrophy or muscle spasm.  Further, he exhibited a normal 
gait.  As such, the Board finds that the 10 percent rating 
currently assigned prior to November 3, 2008 adequately 
contemplates the pain, weakened movement, excess 
fatigability, or incoordination that the Veteran experienced 
upon repetitive use of his low back during that time period.  

Entitlement to a Rating in Excess of 20 Percent After 
November 3, 2008

In a February 2009 rating decision, the RO increased the 
Veteran's disability rating to 20 percent for his low back 
disorder, effective November 3, 2008.  In order to warrant a 
rating in excess of 20 percent since November 3, 2008, the 
evidence must show:

*	Forward flexion of the thoracolumbar spine of 30 degrees 
or less; 
*	Favorable ankylosis of the entire thoracolumbar spine; 
or
*	Incapacitating episodes requiring prescribed bed rest 
and treatment by a physician, and having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (all 40 percent under the 
applicable DCs).  

38 C.F.R. § 4.71a, DCs 5237, 5243.  

Furthermore, as noted above, any associated neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, shall be evaluated separately under an 
appropriate diagnostic code.  

Here, the Board concludes that a rating in excess of 20 
percent after November 3, 2008 is not warranted.  First, the 
Veteran has not exhibited a forward flexion of 30 degrees or 
less or ankylosis of any sort.  Specifically, at his VA 
examination in November 2008, he exhibited forward flexion to 
40 degrees before experiencing pain.  Even upon repetitive 
motion, he was able to forward flex to 35 degrees.  Moreover, 
no ankylosis was observed.  Therefore, a rating in excess of 
20 percent on these bases is not warranted.  

Additionally, while the Veteran has stated that he had severe 
flare-ups on a daily basis which last an hour at a time.  
However, the evidence does not indicate that he has been 
hospitalized for his back pain, nor are there indications 
that his episodes have lasted for a total duration of at 
least four weeks during the past twelve months.  

Concerning any neurologic abnormalities, a November 2008 
electrodiagnostic examination indicated peripheral neuropathy 
in the lower extremities.  However, the appropriate 
diagnostic codes under 38 C.F.R. § 4.124a (addressing 
peripheral neuropathy) do not contemplate a compensable 
rating for neuralgia without symptoms of physical impairment.  

Further, while there is electrodiagnostic evidence of 
neuropathy in the lower extremities, the Veteran's sensory 
functioning and motor strength were normal.  Additionally, 
his deep tendon reflexes and ankle reflexes were normal, and 
there was no observed muscular atrophy.  Therefore, a 
disability rating for neurological abnormalities is not 
warranted.  

In sum, the Board concludes that the evidence of record 
indicates that a rating in excess of 20 percent since 
November 3, 2008 is not warranted.  In reaching this 
conclusion, the Board has considered the extent of any 
functional loss experienced by the Veteran during flare-ups 
of his low back pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  
Although, since November 3, 2008, the Veteran has exhibited 
significant limitation of his lumbar spine with pain, 
examination has also demonstrated no atrophy or muscle spasm.  
Further, the November 2008 VA examiner observed no increased 
weakness, excess fatigue, or incoordination.  As such, the 
Board finds that the 20 percent rating currently assigned 
since November 3, 2008 adequately contemplates the pain, 
weakened movement, excess fatigability, or incoordination 
that the Veteran experiences upon repetitive use of his low 
back.  

Additional Considerations

The Board has also considered the Veteran's statements in 
support of his claims.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, a low back disorder is not the type of condition 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 
F.3d, 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.

Furthermore, the Board has further considered the provisions 
of 38 C.F.R. § 3.321(b)(1) (2008) but finds that the evidence 
does not show that the Veteran's low back disorder has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

Here, although the Veteran is retired, he complains of 
limitation of his daily activities due to low back pain.  
Repeat examinations, however, have consistently shown no 
atrophy as well as normal muscle tone.  Further, clinical 
evidence does not indicate that he has been hospitalized for 
low back treatment.  In fact, he has had only rare outpatient 
treatment for his service-connected low back disability 
during the current appeal.  Therefore, the Board finds that 
referral for an extraschedular evaluation for his low back 
disorder under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted for any portion of the appeal period.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that a rating in excess of 10 percent prior to 
November 3, 2008, and a rating in excess of 20 percent since 
November 3, 2008 is not warranted.  Therefore, the appeal is 
denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  

Further, a July 2008 letter informed the Veteran of how VA 
determines disability ratings, what evidence was considered 
when determining ratings, and examples of evidence he should 
provide.  He was also given the specific factors used for the 
claims on appeal.  Therefore, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  [The timing defect of the July 2008 
letter was cured by VA's subsequent readjudication of the 
issues on appeal and issuance of a supplemental statement of 
the case in February 2009.]  

Based on the above, the Board concludes that the notice 
deficiencies were corrected and do not affect the essential 
fairness of the adjudication.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claims.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Next, specific VA medical examinations pertinent to 
the issue on appeal were obtained in April 2006 and November 
2008.  As part of these examinations, the examiner recorded 
the Veteran's own complaints, conducted a thorough physical 
examination and made note of any abnormalities.  
Consequently, the Board concludes that the examinations were 
adequate for evaluation purposes.  Moreover, the Board 
determines that the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a lumbosacral strain 
prior to November 3, 2008 is denied.

A rating in excess of 20 percent for a lumbosacral strain 
since November 3, 2008 is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


